Case: 19-40583      Document: 00515307460         Page: 1    Date Filed: 02/12/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-40583
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 12, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANDRES GERARDO GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-2016-1


Before DENNIS, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Andres Gerardo Gonzalez, federal prisoner #28490-379, pleaded guilty
to possession with intent to distribute 500 grams or more of methamphetamine
and was sentenced to 210 months of imprisonment. Gonzalez now moves for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40583     Document: 00515307460       Page: 2   Date Filed: 02/12/2020


                                   No. 19-40583

      Although it is not clear whether Gonzalez’s notice of appeal was timely,
the time limit for filing a notice of appeal in a criminal case is not jurisdictional
and may be waived. United States v. Martinez, 496 F.3d 387, 388-89 (5th Cir.
2007). We therefore pretermit the issue whether his notice of appeal was
timely filed. See id. at 389.
      By moving for leave to proceed IFP in this court, Gonzalez is challenging
the district court’s ruling that the appeal is not taken in good faith. See Baugh
v. Taylor, 117 F.3d 197 (5th Cir. 1997); United States v. Boutwell, 896 F.2d 884,
889-90 (5th Cir. 1990). In resolving Gonzalez’s challenge, we confine our
analysis of the issue of good faith to asking “whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citations
omitted).
      Gonzalez fails to address the district court’s reasons for its denial of his
§ 3582(c)(2) motion or his IFP motion.          An issue must be briefed to be
preserved.    FED. R. APP. P. 28(a)(8).         Gonzalez does not satisfy this
requirement, as he does not state “the reasons he deserves . . . relief” from the
district court’s IFP ruling. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993);
see Boutwell, 896 F.2d at 890. Because Gonzalez has not shown that he will
raise a nonfrivolous issue on appeal, his motion to appeal IFP is DENIED, and
the appeal is DISMISSED. See Howard, 707 F.2d at 219-20; 5TH CIR. R. 42.2.




                                         2